Citation Nr: 1631165	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-06 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for moles, to include as due to herbicide exposure.

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971, with additional service in the Army Reserves and Alabama National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In June 2015, the Board remanded the issues of entitlement to service connection for sleep apnea and moles.  There has been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2015 decision, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Remand, vacated the June 2015 Board decision regarding the issue of service connection for hypertension, and remanded the matter for readjudication consistent with the motion.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has sleep apnea causally related to, or aggravated by, service.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has moles causally related to, or aggravated by, service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for moles have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).


VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  The moles the Veteran is claiming, and that have been treated since service, are not enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).



Analysis

Sleep Apnea

The Veteran's service treatment records (STR) are absent of any complaints, treatment or diagnosis of sleep apnea or sleep problems during service.  The Veteran's separation examination in March 1971 did not identify sleep apnea or any respiratory or sleep conditions as a problem.  The report of an August 1973 examination conducted at the Veteran's enlistment in the National Guard did not include any pertinent defects or diagnoses.  The contemporaneous Report of Medical History did not include any complaints related to sleep issues; the Veteran denied "frequent trouble sleeping."  There are no reports of sleep apnea in any of the other STRs.

The post-service treatment records are clear in identifying the date of onset of sleep apnea as occurring many years after service.  There is a sleep study dated in July 1993 in the Veteran's Social Security Administration (SSA) records.  The Veteran was diagnosed with obstructive sleep apnea at that time.  Prior to the sleep study, the Veteran presented in June 1993 complaining of "some chest pain."  The discussion with the doctor elicited a history "suggestive of apnea."  However, nothing in the records suggests that the sleep apnea was related to the Veteran's period of service, which ended more than 20 years prior to June 1993.  He did report daytime sleepiness for the previous three years, but nothing about experiencing symptoms since service.  There are treatment records dated in the 1980s; however, they do not concern sleep apnea or any sleep issues.

The Veteran underwent a VA examination in August 2015.  The examiner noted that the Veteran was diagnosed with sleep apnea in the 1990s.  The Veteran has been issued a CPAP machine.  The examiner provided an addendum opinion in October 2015 that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by any claimed in-service injury, event or illness.  The examiner indicated that the rationale for the opinion is that the Veteran's STRs are absent for any sleep condition.  Also, the examiner indicated that the Veteran's claim of experiencing symptoms was considered but the examiner found that symptoms of sleep problems are purely subjective and would not lead to a clinical diagnosis of sleep apnea with confirmation of a formal sleep study.

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the present case, there is an absence of clinical records of sleep apnea symptoms for more than two decades after service.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, sleep apnea could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether sleep apnea is caused or aggravated by service.  The Veteran and family members have presented statements that indicate the Veteran suffered from sleep issues, including severe snoring, since service.  At the Veteran's Board hearing he brought a copy of a portion of a letter that the Veteran states was written in 1971.  Assuming the legitimacy of the letter, the letter indicates that the Veteran had roommates that complained of his snoring during service.  This does not indicate that he had sleep apnea at the time or that the sleep apnea diagnosed in 1993 was related to the snoring in 1971.  The Veteran appears to sincerely believe his recollection as to what happened in service.  However, this testimony is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  The Veteran did not seek any treatment or make any complaints of sleep apnea or sleep related complaints during service.  It was not until he visited a doctor in 1993 that there was any indication of a condition.  Further, the examiner considered the Veteran's report of symptoms since service and concluded that the sleep apnea was not related to service.

In sum, the evidence of record does not support a finding that service connection is warranted.  The only medical opinion on the etiology of the Veteran's condition finds that the Veteran does not have sleep apnea caused or aggravated by service.  Service connection on a direct basis is not warranted because the medical evidence shows that it presented more than 20 years after service.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Moles

The Veteran's service treatment records (STR) are absent of any complaints, treatment or diagnosis of moles during service.  The Veteran's separation examination in March 1971 did not identify moles as a problem.  The August 1973 medical examination for enlistment in the National Guard included a normal clinical evaluation of the skin; no pertinent defects or diagnoses were noted.  On the accompanying Report of Medical History, the Veteran answered "no" as to whether he had then, or ever had, skin disease.  

The Veteran underwent a VA examination in August 2015.  The report notes that the Veteran complained of the onset of numerous hemangiomas after returning from Vietnam.  They now affect the truck, legs and upper arms.  The examiner noted that there have been no excisions from these areas.  The examiner noted that the Veteran does not have any benign or malignant skin neoplasms, including malignant melanoma.  He does not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  He has not been treated with oral or topical medications in the past 12 months for any skin condition.  He has not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He has not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

In the original examination report, the examiner reported that the moles were most likely genetic and unrelated to exposure to Agent Orange.  In an October addendum opinion, the examiner reported that the moles/cherry angiomas are common and appear at any age.  The underlying cause is not clearly known.  Sometimes they are caused by compounds; however, Agent Orange is not one of those compounds.  They are a cluster of capillaries and are benign.  The examiner noted that the Veteran's statement that they developed on his way home is by history alone and is not clinically significant.  "He most likely would have developed them had he not been in the military."  There is "no evidence of a cause and effect relationship to active duty."

The post-service treatment records do not provide evidence warranting service connection.  There is no rerecord showing any chronic problems associated with the moles or any diagnosis or treatment of the moles.  In December 2011, he presented at VA for medical treatment for several issues.  He indicated that he had been reading that moles could be caused by Agent Orange and wanted them checked out.  While the Veteran was diagnosed and treated for other conditions, there was no indication that there was any problem or treatment associated with the moles.  Also, there was no indication by a medical professional that the moles were related to Agent Orange or the Veteran's period of service.

The Board also considered the lay statements of the Veteran and family members.  Although lay persons are competent to provide opinions on some medical issues, moles could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1377.  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether moles were caused or aggravated by service.  The Veteran and family members have presented statements that indicate the Veteran developed moles shortly after returning from Vietnam.  Those assertions are in direct contrast to the contemporaneous medical evidence (specifically the August 1973 medical examination which noted no skin complaints, findings or diagnoses).  The Veteran did not seek any treatment or make any complaints of moles during service.  Further, the examiner considered the Veteran's report of moles developing after his service in Vietnam and concluded that the moles were not related to service.

In sum, the evidence of record does not support a finding that service connection is warranted.  The only medical opinion on the etiology of the Veteran's moles finds that they were not caused or aggravated by service.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for moles, to include as due to herbicide exposure, is denied.


REMAND

The Veteran contends that service connection is warranted for hypertension due to exposure to herbicides.  Exposure to herbicides has been conceded.  Although hypertension is not among the statutorily enumerated diseases for which presumptive service connection is available, the parties to the JMR the Veterans and Agent Orange: Update 2012, published by the National Academy of Sciences (NAS) Institute of Medicine (IOM), suggests an association between herbicide exposure and hypertension.  National Academy of Science, Institute of Medicine, Veterans & Agent Orange: Update 2012 (2013) (Update).  Therefore, an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the course of the appeal, service connection was granted for diabetes mellitus.  The examination conducted on remand should include an opinion as to whether the Veteran's hypertension was aggravated by the now service-connected diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed hypertension.  The claims folder and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or better), that any currently diagnosed hypertension, had its onset in service or is casually related to service to include exposure to herbicides in Vietnam.

In answering the question, the examiner should specifically comment upon the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See National Academy of Science Institute of Medicine, Veterans & Agent Orange: Update 2012 (2013).

(b)  Is it at least as likely as not (50 percent probability or better) the claimed hypertension was caused or aggravated by the service-connected diabetes mellitus? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


